DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8 and 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jabri et al. (US 20090129547) in view of Tajima et al. (US 20150257723).
Regarding claim 1, Jabri teaches a radiographic image capturing apparatus comprising: 
a plurality of  radiation detecting elements 32 that generate one or more electric charges in proportion to a dose of radiation emitted by a radiation irradiating apparatus and passing through a subject (figure 3a);
a control unit that performs control to read the electric charges from the radiation detecting elements and generate image data (para 45), and
a connecting means that is connectable with an external connector (para 45) wherein 

the radiographic image capturing apparatus has, as an image capturing mode, a controlled mode in which the radiographic image capturing apparatus is under control of an external console and a stand-alone mode in which the radiographic image capturing apparatus performs the image capturing without the control of the external capturing control device (para 45),
when the external connector is connected to the own connector in a state in which the radiographic image capturing apparatus is capable of operating in the stand-alone mode, the image capturing mode is switched to the controlled mode from the stand-alone mode (para 45) and
in response to the external connector being disconnected from the own connector, the image capturing mode is set to a default image capturing mode (para 45).
However Jabri fails to teach the connecting means is an own connector.
A detector with own connector is known (see Tajima, figure 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the connecting means of Jabri with the known own connector, since it would provide secure connection between the detector and the system.
Regarding claim 2, Jabri teaches in the controlled mode, the radiographic image capturing apparatus sends the image data read from the radiation detecting elements or radiographic image data after image correction of the image data, to the capturing control device, immediately after image capturing (para 47), and in the stand-alone mode, the radiographic image capturing apparatus stores the image data read from the radiation detecting elements or the radiographic image data in a storage unit after the image capturing and sends the image data or the radiographic image data to the capturing control device based on establishment of wireless or wired connection with the console (para 48).
Regarding claim 3, Jabri teaches in the stand-alone mode, the radiographic image capturing apparatus stores the image data read from the radiation detecting elements or the radiographic image data in the storage unit after the image capturing (para 47) and sends the image data or the radiographic image 
Regarding claim 4, Jabri teaches a memory that stores identification information on one or more external devices each having the external connector wherein when identification information on an external device having the external connector connected to the own connector is included in the identification information stored in the memory, the imaging capturing mode switches to the controlled mode (para 48).
Regarding claim 5, Jabri teaches the image capturing mode switches to the stand-alone mode when the external connector is disconnected from the own connector (para 46).
Regarding claim 6, Jabri teaches when the external device having the external connector is a connected that charges the radiographic image capturing apparatus, the image capturing mode does not switch to the stand-alone mode even when the external connector is disconnected from the own connector (para 47-78).
Regarding claim 8, Jabri teaches a notification indicating that the image capturing mode switches to the stand-alone mode is provided before the image capturing mode switches to the stand-alone mode upon an input operation that gives permission for the switch.
Regarding claim 10, Jabri teaches a notification indicating that the image capturing mode switches to the controlled mode is provided before the image capturing mode to the controlled mode and the image capturing mode switches to the controlled mode upon an input operation that gives permission for the switch (para 45).
Regarding claim 12, Jabri teaches a radiographic image capturing system comprising: 
a radiographic image capturing apparatus that is capable of image capturing in a state of not being connecte3d with a radiation irradiation apparatus comprising: 
a plurality of radiation detecting elements that generate one or more electric charges in proportion to a dose of incident radiation emitted by the radiation irradiating apparatus and passing through a subject; and 

an own connector that is connectable with an external connector and
a capturing control device capable of controlling an operation of the radiographic image capturing apparatus wherein
the radiographic image capturing apparatus has an image capturing mode, a controlled mode in which the radiographic image capturing apparatus is under control of the capturing control device and a stand alone mode in which the radiographic image capturing apparatus performs the image capturing without the control of the capturing control device,
when the external connector is connected to the own connector in a state in which the radiographic image capturing apparatus is capable of operating in the stand-alone mode, the image capturing mode is switched to the controlled mode from the stand-alone mode in response to the external connector being disconnected from the own connector, the image capturing mode is set to a default image capturing mode (para 45). (see above).
Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive.
The applicant asserts that Jabri fails to teach “in response to the external connector being disconnected from the own connector, the image capturing mode is set to a default image capturing mode”.  The examiner disagrees.  Jabri teaches that in response to the external connector being disconnected (unplugged) from the own connector, the image capturing mode is set to a default image capturing mode (non-integrated mode) (when the portable dual-mode digital X-ray detector 20 is uncoupled or unplugged from the DDR system, the portable dual-mode digital X-ray detector 20 automatically switches to the non-integrated mode, para 45).  Thus, Jabri teaches the claimed limitation and the applicant’s assertion is not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884